DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on July 8, 2021 is acknowledged.
In a telephone call with Therese Varndell on Thursday, September 16, 2021, Attorney Varndell indicated the claims readable upon the elected species are 1, 2, 7, 8, and 9. Upon further consideration, Examiner Cox has determined that claim 10 also appears readable upon the elected species. Therefore, claims 3-6 have been withdrawn.

Drawings
The drawings are objected to because they do not use "India ink or its equivalent" (see 37 CFR 1.84 (a) (1). This is especially evident in the lines for the arrows in figures 7, 13, and 16, but appears to also be the case for the lines in the other figures. Additionally, solid black filling in of a part, as is used in figure 9, is not permitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsuda et al (US Patent Application Publication No. 2016/0169595, previously of record via IDS of 7/18/2019).

Regarding claim 1, Matsuda discloses:
A distributor for distributing fluid to a plurality of fluid outlets (11A, 11B, see figures 29 and 30 and paragraphs [0144] and [0145]), the fluid flowing from a fluid inlet (22a, see figure 31), the distributor comprising:
a plurality of branching flow paths (23a on plate 23.1, see figure 30, and corresponding unnumbered branching paths on plate 23.3, see figure 30) having an upstream branching flow path, and 
an intermediate flow path (path on plate 23.2) provided between the upstream branching flow path and at least one of the downstream branching flow paths, the intermediate flow path connecting the upstream branching flow path and the at least one of the downstream branching flow paths,
the distributor being formed in such a manner that the fluid flows in a direction from the fluid inlet to the plurality of branching flow paths,
the intermediate flow path having one end connected to the upstream branching flow path and an other end connected to the at least one of the downstream branching flow paths (see plates 23.1, 23.2, 23.3 in figure 30; see also figure 28),
the intermediate flow path causing the fluid flowing from the one end to change a flow direction of the fluid without the fluid branched and then flow out of the other end (branching occurs at the inlet to the intermediate flow path; passing from the inlet to the outlet of the intermediate flow path causes the fluid to change directions without further branching, see figure 30).
Regarding claim 2, the intermediate flow path is formed in such a manner that a flow path length of a portion connecting the one end and the other end is at least two time greater than a flow path width of a portion perpendicular to the portion connecting the one end and the other end (see figure 30).

Regarding claim 7, the fluid inlet, plurality of branching flow paths, and the plurality of fluid outlets are formed in such a manner that a plurality of plates each having a through hole are stacked (see section 11 in figure 29).


a plurality of heat transfer tubes (4, see figure 28 and paragraph [0141]) into which the fluid flowing out of the plurality of fluid outlets of the distributor flows.

Regarding claim 9, the plurality of heat transfer tubes are each a circular or flat tube (tubes 4, see cross sections in figure 2; see also figure 28).

Regarding claim 10, the heat exchanger of Matsuoka serves as each of an evaporator and a condenser, depending upon the operation (see paragraph [0156]).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshimura et al (US Patent Application Publication No. 2019/0049186) discloses a heat exchanger with a header which divides refrigerant flow into several tubes, and each of the tubes changes direction repeatedly without further branching, as does Ishibashi et al (US Patent Application Publication No. 2018/0238637). Chiba (WO 2021009806 A1) discloses a heat exchanger with remarkably similar structure to the one disclosed in the instant application, but is not prior art. Shinmura (US Patent No. 5,211,222) discloses a stacked plate heat exchanger with refrigerant channels which split into multiple flow paths, make a U-turn, and recombine to a single refrigerant exit. Higashiiue et al (US Patent Application Publication No. 2016/0116231) discloses a heat exchanger which is nearly identical to that of the instant application.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763